Filed Pursuant to Rule 424(b)(7) Registration No. 333-144261 Title of Each Class of Securities Offered Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) Common Stock, par value $0.01 per share $ $ Estimated for purposes of calculating the registration fee in accordance with Rule 457(c)under the Securities Act based upon the average of the high and low price of common stock on November 20, 2009 of $26.34. Calculated in accordance with Rule 457(r) under the Securities Act. Fee was deferred in reliance on Rule 456(b). PROSPECTUS SUPPLEMENT (To Prospectus Dated July 2, 2007) 1,000,($0.01 par value) This prospectus supplement to the prospectus dated July2, 2007 relates to offers and sales from time to time by the selling shareholders listed in the table under “Selling Shareholders” on page S-4 of this prospectus supplement of up to 1,000,000 shares of common stock of The Bank of New York Mellon Corporation. Certain of the selling shareholders received their shares from us under the terms of an agreement described under “The Agreement” on page S-2 of this prospectus supplement with the other selling shareholders having been transferred their shares from persons that received these shares from us under the terms of that same agreement. We have agreed to register the resale by the present beneficial owners of the shares of our common stock issued pursuant to the agreement. The selling shareholders will receive all of the proceeds from sales of shares of our common stock covered by this prospectus supplement, and we will not receive any of the proceeds. Our common stock trades on the New York Stock Exchange, which we refer to as the NYSE, under the trading symbol “BK.” On November 20, 2009, the closing price of our common stock on the NYSE was $26.19 per share. The selling shareholders may sell the shares at various times and in various types of transactions. See “Plan of Distribution” on page S-4 of this prospectus supplement. The prices at which the shares may be sold, and any commissions paid in connection with any sale, may vary from transaction to transaction. We understand that the Securities and Exchange Commission, which we refer to as the SEC, may, under certain circumstances, consider persons reselling any shares of our common stock and dealers or brokers handling a resale of shares of our common stock to be “underwriters” within the meaning of the Securities Act of 1933. This prospectus supplement should be read in conjunction with and accompanied by, and is qualified by reference to, the prospectus dated July2, 2007 (including any amendments or supplements to it), except to the extent that the information in this prospectus supplement supersedes any information contained in the prospectus. Investing in our common stock involves risks. You should carefully consider the risks described under “Risk Factors” beginning on page 4 of the prospectus. Neither the Securities and Exchange Commission, any state securities commission, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System nor any other regulatory body has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is November 24, 2009. THE AGREEMENT Alternative Holdings II, LLC, our wholly owned subsidiary which we refer to as BNY Mellon, is a party to an agreement dated November 2, 2009, with certain third parties, including some of the selling shareholders, and certain other persons that subsequently transferred shares of our common stock to the other selling shareholders. Under the terms of that agreement, which we refer to as the agreement, BNY Mellon purchased from the selling shareholders an aggregate of 20% of the equity interests in Siguler Guff & Company, LP and certain related entities for consideration that included, among other things, 1,000,000 shares of our common stock. We have agreed to register the resale by the present beneficial owners of the shares of our common stock issued by us in the acquisition. This prospectus supplement covers these resales. S-2 PRICE RANGE OF COMMON STOCK AND DIVIDENDS Our common stock is listed and traded on the NYSE under the symbol BK. In the merger of The Bank of New York Company, Inc., referred to as Bank of New York, and Mellon Financial Corporation, referred to as Mellon, into us, on July1, 2007, each outstanding share of Bank of New York common stock was converted into 0.9434 shares of our common stock and each outstanding share of Mellon common stock was converted into one share of our common stock. The following table sets forth for the periods indicated prior to July1, 2007 the high and low reported closing prices of Bank of New York and Mellon common stock on the NYSE Composite Tape and the cash dividends declared per share. The table also sets forth for the periods indicated on and after July1, 2007, the high and low reported closing prices of our common stock on the NYSE Composite Tape and the cash dividends declared per share. Bank of New York Common Stock Mellon Common Stock High Low Dividend High Low Dividend First Quarter Second Quarter Bank of New York Mellon Common Stock High Low Dividend Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter (through November 23, 2009) See the cover page of this prospectus supplement for the closing price of our common stock reported on the NYSE Composite Tape as of a recent date. Dividends on our common stock will be determined in light of our results of operations, financial condition, regulatory constraints and other factors deemed relevant by our board of directors. Payments of dividends on our common stock may be subject to any preferential rights under any of our preferred stock that may be outstanding from time to time. See “Description of Preferred Stock” and “Description of Common Stock” in the accompanying prospectus dated July2, 2007. USE OF PROCEEDS We will not receive any of the proceeds from the sale of the shares of common stock by the selling shareholders. All proceeds from the sale of these shares of common stock will be received by the selling shareholders. S-3 SELLING SHAREHOLDERS The following table provides information about the beneficial ownership of our common stock by the selling shareholders as of the date of this prospectus supplement, including the name of each selling shareholder, the number of shares of common stock beneficially owned by each selling shareholder, the number of shares of common stock being offered for sale by each selling shareholder and the number of shares to be beneficially owned by each selling shareholder after the completion of the offering. The information provided in the table below with respect to the selling shareholders has been obtained from the selling shareholders, and we have not sought to verify this information. Number of Shares of Common Stock being Offered Pursuant to this Prospectus Beneficial Ownership Prior to Offering Supplement (maximum Beneficial Ownership After Offering NumberofShares of number that Number of Shares of Name of Selling Shareholder Common Stock (1) Percentage may be sold)
